 464DECISIONS OF NATIONAL LABORRELATIONS BOARDIfmembers have any question concerning this notice or compliancewithitspro-visions, theymay communicatedirectly with the Board'sRegionalOffice, 1700 Bank-ersSecuritiesBuilding,Walnut andJuniper Streets,Philadelphia,Pennsylvania,Telephone No. 735-2612.The Shelby Manufacturing CompanyandInternational Union,United Automobile,Aerospace,and Agricultural Implement`Yorkers of America, AFL-CIO .The Shelby Manufacturing CompanyandInternational Union,United Automobile,Aerospace,and Agricultural Implement`Yorkers of America, AFL-CIO, Petitioner.Cases Nos. 8-CA-3466, 8-CA-3550, and 8-RC-54992.November 1, 1965DECISION AND ORDEROn May 14, 1965, Trial. Examiner Eugene E. Dixon issued his Deci-sion in the above-entitled proceeding, finding that the Respondenthad engaged in and was engaging in certain unfair labor practicesand recommending that it cease and desist therefrom and take cer-tain affirmative action, as set forth in the attached Trial Examiner'sDecision.He also found that the Respondent had not engaged in cer-tain other -unfair labor practices alleged in the complaint and recom-mending dismissal as to them.The Trial Examiner further foundmerit in the objections by the Union to the election conducted onMay 12, 1964, and recommended that the election be set aside and thata new election be held.Thereafter, the Respondent, the ChargingParty, and the General. Counsel filed exceptions to the Trial Examin-er's Decision and supporting briefs.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in. connection with this case to a three-memberpanel [Chairman McCulloch and 'Mem'bers Brown and Zagoria].The I3oarcl has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The I3oarcl has considered the TrialExaminer's Decision, the exceptions and briefs, and the entire recordin these cases, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner with the following additions andmodifications.'1.The Trial Examiner found, and we agree, that the Respondentviolated Section 8 (a) (1) of the Act by promulgating and enforcingunlawful no-solicitation and no-distribution rules; by interrogating1We hereby correct the Trial Examiner's apparently inadvertent error by substitutingthe word "suspending"for "discharging"in the section of the Trial Examiner'sDecisionentitled "The Remedy," and by substituting May 12 for May 14 as the date of the election.155 NLRB No. 39. THE SHELBYMANUFACTURING COMPANY465employees about their attendance at union meetings and about theirhaving signed union cards; by threatening employees with discharge,shutdown of the plant, and loss of benefits if they engaged in unionactivity; by promising employees benefits if they rejected the Union;by granting employees a wage increase and other benefits because theyvoted against the Union; and by forbidding the wearing of unioninsignia in the plant.We also agree that the Respondent violated Sec-tion 8(a) (3) of the Act by suspending employees for wearing unioninsignia in the plant .22. In disagreement with the Trial Examiner, we find that theRespondent violated Section 8(a) (5) and (1) of the Act by refusingto bargain with the Union.As described more fully in the Trial Examiner's Decision, the Unionwrote to the Respondent, on February 27, 1964, requesting recognitionas bargaining representative of its production and maintenance em-ployees.At the time, the Union had obtained cards from 40 of theRespondent's 73 employees.On March 5 the Respondent wrote to theUnion, refusing to grant it recognition on the ground that it did notbelieve that the Union represented a majority of the employees in theunit, and suggesting that the Union prove its claim by petitioning theBoard for an election. In the meantime, on March 2, 1964, the Unionfiled a petition for an election.The Union lost the election held onMay 12 and filed timely objections to conduct affecting the results ofthe election.On October 16, based on charges filed by the Union onMarch 31, May 4, and June 24, the General Counsel issued a consoli-dated complaint alleging that the Respondent violated Section 8(a)(1), (3), and (5) of the Act. In his Decision, issued on May 14, 1965,the Trial Examiner found merit in the Union's objections to the elec-tion and recommended that the election be set aside.He found, how-ever, that the Union did not represent a majority of employees when itsought recognition, and he therefore recommended that the Section8 (a) (5) allegations of the complaint be dismissed. In finding that thecards did not constitute valid designations of the Union as bargainingagent of the employees, the Trial Examiner relied on the facts that thecards contained a statement on the back that they "will be filed with theNational Labor Relations Board to secure a secret ballot election ..."and that "at least six" of the employees signing cards testified that theywere told the purpose of the cards was "to get an election."The front of the card is printed in heavy black print "AUTHORI-ZATION TO UAW". Beneath this is a space for the date, and thenthe words "I ... authorize UAW to represent me in collective bargain-ing."This is followed by blanks for additional information and for2 In the absence of exceptions thereto by the General Counsel or the Union,we adoptpro formathe Trial Examiner's finding that the third suspension of employee Strunk, onthe occasion that he "covered himself"with union insignia,was not discriminatory. 466DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe signature of the employee.At the bottom of the card, and in thesame size type is the following : "This card is for use in support of thedemand of UAW-AFL-CIO for recognition, or for an NLRB elec-tion."Thus, the card on its face is a "dual-purpose" type of card,which the Board, with court approval, has held constitutes a validdesignation of the union as bargaining representatives of the employ-ees involved .3The Trial Examiner found that the cards here differedfrom such "dual purpose" cards because of the statement on the backof the card, quoted above, that the card would be used to secure a Boardelection.We disagree. This statement on the back of the card merelyreaffirms one of the alternative purposes of the card stated on its front.It does not nullify the effect of the front of the card which clearlyauthorizes the Union to represent the employee involved and thus con-stitutes a valid designation of the Union.We also disagree with the Trial Examiner's view that the cards werenot valid because some of the employees were told that the purpose ofthe cards was to get an election. The Board has held on a number ofoccasions that authorization cards are reliable evidence of majoritystatus where the solicitor of the cards did not represent that they wereto be usedonlyto secure an election.Here, while several of the employ-ees may have been told that the cards were to be used to secure an elec-tion, the Trial Examiner did not find that there was any credible evi-dence to establish that any employee who signed a card had been toldby the Union that theonlypurpose for the cards was to obtain an elec-tion.We find, accordingly, that none of the cards in issue are invali-dated because of representations with respect to a possible election.4As noted, the Union had secured 40 cards in a unit comprising 73employees.Of these 40 cards, we shall exclude the card of HomerRagon, which was unsigned.We shall, however, include the cards ofCharlesWhite, a leading union adherent, whose signed and dulyauthenticated card, although introduced at the hearing for identifica-tion purposes, inadvertently was not introduced into evidence, and thecard of Forest King. Relying on King's testimony at the hearing, theRespondent contends that King was coerced into signing a card.Wehave carefully examined this testimony, and find it to be confused,internally inconsistent, and at variance with his pretrial statement.3 AeroCorporation,149 NLRB 1283;Lenz Company,153 NLRB 1399;Internationalipnion of Electrical,Radio and Machine Workers, AFL-CIO (S.N C. Manufacturing Co,Inc.),147 NLRB 809, enfd. 352 F. 2d 361(C.A.D.C.) ;Winn-Dixie Stores, Inc. and Winn-Dixie Louisville,Inc.,143 NLRB 848, enfd. 341 F. 2d 750(C.A. 6), cert. denied 382U.S. 830.4Cumberland Shoe Corporation,144 NLRB 1268;Bernard S.Happach d/b/a 14th StreetMarket,151 NLRB 560;Jas.H. MatthewsitCo, 149 NLRB 161; see alsoTrend Mills,Inc.,154 NLRB 143, CfN L R.B. v. Winn-Dixie Stores, Inc.,341 F. 2d 750,754-755(C A. 6), cert. denied 382 U.S. 830'Member Brown concurs in this finding because of his opinion that signed designationcards are the best evidence of the signatories'intent,absent a showing of fraud orcoercion. THE SHELBYMANUFACTURING COMPANY467Accordingly, we conclude that King is not a credible witness, and weshall therefore not exclude King's signed card on the basis of such tes-timony.Accordingly, we find that the Union had obtained 39 validauthorization cards in a unit of 73 employees.We find, therefore, indisagreement with the Trial Examiner, that on February 27, 1964, amajority of the employees in an appropriate unit 5 had designated theUnion as bargaining agent by the execution of valid authorizationcards, and that the Union was the majority representative in said unitwhen it demanded that the Respondent recognize and bargain with it.Here, we have already found that the Respondent engaged in fla-grant unfair labor practices, violative of Section (a) (1) and (3).These unfair labor practices began shortly after the Union commencedits organizing campaign and they continued until after the electiontook place.As already noted, the Trial Examiner found that becauseof these unfair labor practices, it was impossible for employees in thebargaining unit freely to express their choice of bargaining represent-ative in the Board election. In these circumstances, we find that theRespondent's overall conduct establishes that it refused to recognizethe Union not because of a good-faith doubt of the Union's majority,but in order to gain time in which to destroy its majority status.6Accordingly, and as we have already found that the Union repre-sented a majority of the Respondent's employees, we find that theRespondent violated Section 8(a) (5) by refusing to bargain with theUnion.We agree with the Trial Examiner's finding that during the criticalpreelection period the Respondent engaged in a course of conductwhich interfered with the employees' freedom of choice in the selectionof a bargaining representative, and his recommendation based thereonthat the election of May 12, 1964, be set aside.However, in view of ourholding that the Respondent violated Section 8(a) (5) and our orderrequiring the Respondent to bargain with the Union,7 we do not adoptthe Trial Examiner's further recommendation that a new election bedirected.Instead, as no current question concerning representationexists, we shall dismiss the petition in Case No. 8-RC-5492 and vacateall proceedings held in connection therewith.85The parties stipulated at the hearing thatthe appropriate unitis: All production andmaintenance employees at the Respondent'sNo. 1, No. 2, and No.3 plants in Sidney,Ohio, but excludingoffice clericalemployees and all professional employees,guards, andsupervisorsas defined in the Act.0Joy Silk Mills, Inc.,85 NLRB 1263,enfd. 185 F. 2d 732(C.A.D.C.),cert. denied 341U.S. 914;N.L.R.B. v. Stow ManufacturingCo.,217 F. 2d900, 904-905(C.A. 2), cert.denied 348U.S. 904;N.L.R.B.v. SoutheasternRubber Mfg. Co., Inc.,213 F. 2d 11, 14-15(C.A.5) ; N.L,R.B. v.Model Mill Company,Inc.,210F. 2d 829(C A. 6) ; N.L.R B. V.Winn-Dixie Stores, Inc., supra;N.L.R.B. v.Howell Chevrolet Company,204 F. 2d 79(C.A. 9).7 Bernel Foam Products Co., Inc.,146 NLRB 1277.See cases cited in footnote 6,supra.8S.N.C. Manufacturing Co., Inc., supra.212-809-66-vol. 155-31 468DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby adopts as itsOrder the Recommended Order of the Trial Examiner, as modifiedherein, and orders that the Respondent, The Shelby ManufacturingCompany, Sidney, Ohio, its officers, agents, successors, and assigns,shall take the action set forth in the Trial Examiner's RecommendedOrder, except as modified herein.1.Add the following paragraph as paragraph 1(a) to the TrialExaminer's Recommended Order, the present paragraph 1(a) andthose subsequent thereto being consecutively relettered :"(a)Refusing to bargain collectively with International Union,United Automobile, Aerospace, and Agricultural Implement Workersof America, AFL-CIO, as the exclusive representative of its employ-ees in the appropriate unit with respect to rates of pay, wages, hours ofemployment, and other terms and conditions of employment.Theappropriate unit is:All production and maintenance employees including regular part-time employees employed at the Respondent's No. 1, No. 2, and No. 3,plants in Sidney, Ohio, but excluding office clerical employees and allprofessional employees, guards, and supervisors as defined in the Act.2.Add the following as paragraph 2(a) to the Trial Examiner'sRecommended Order, the present paragraph 2 (a) and those subsequentthereto being consecutively relettered :"(a)Upon request, bargain collectively with International Union,United Automobile, Aerospace, and Agricultural Implement Workersof America, AFL-CIO, as the exclusive representative of employeesat Respondent's plants in Sidney, Ohio, in the unit found appropriateabove, and embody any understanding reached in a signed contract."3.Add the following paragraph as the first indented paragraph onpage ii of the Appendix attached to the Trial Examiner's Decision :WE WILL bargain collectively, upon request, with InternationalUnion, United Automobile, Aerospace, and Agricultural Imple-nlent Workers of America, AFL-CIO, as the exclusive bargainingrepresentative of all our employees in the appropriate unitdescribed below with respect to rates of pay, wages, hours of em-ployment, and other terms and conditions of employment and, ifan agreement is reached, embody such understanding in a signedcontract.The appropriate unit is :All production and maintenance employees including regularpart-time employees employed at the Respondent's No. 1, No. 2,and No. 3 plants in Sidney, Ohio, but excluding office clericalemployees and all professional employees, guards, and supervisorsas defined in the Act. THE SHELBYMANUFACTURING COMPANY469Jr is FURTHER ORDERED that the petition in Case No. 8-RC-5492 be,and it hereby is, dismissed, and all proceedings held in connection there-with be, and they hereby are, vacated.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis proceeding, brought under Section 10(b) of the National LaborRelationsAct, as amended (61 Stat. 136), herein called the Act, was heard before Trial Exam-iner Eugene E. Dixon at Sidney, Ohio, on November 4 to 6, 1964, pursuant to duenotice with all parties represented by counsel.The consolidated and amended com-plaint I issued on June 24, 1964, by the Regional Director of Region 8, Cleveland,Ohio, on behalf of the General Counsel of the National Labor Relations Board,herein called the General Counsel and the Board and based upon charges duly filedand served on March 31, May 4, and June 26, 1964, alleged that Respondent hadengaged in unfair labor practices proscribed by Section 8(a)(1), (3), and (5) ofthe Act.The substance of the allegations was that Respondent had interfered with,restrained, and coerced its employees in the exercise of rights guaranteed by Section7 of the Act by various specified conduct, had discriminated against its employees inregard to the hire or tenure of their employment by the suspension of variousemployees because of their union membership, activities, or sympathies therebydiscouraging membership in the Union, and refused to bargain with the Union asthe representative of a majority of Respondent's employees in an appropriate unit.In its duly filed answer Respondent denied any violation of the Act.Upon the entire record and from my observation of the witnesses, I make thefollowing:FINDINGS OF FACTI.THE RESPONDENT'S BUSINESSAt all times material herein Respondent has been a corporation duly organizedunder and existing by virtue of the laws of the State of Ohio, with its offices, andprincipal place of business located in Sidney, Ohio, where it has been engaged inthemanufacture and distribution of grain elevator machinery. In the course andconduct of its business Respondent annually ships products valued in excess of$50,000 directly to points outside the State of Ohio.Respondent is an employerengaged in commerce within the meaning of Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDInternationalUnion, United Automobile, Aerospace, and AgriculturalImplementWorkers of America, AFL-CIO, is alabor organizationwithin themeaning ofSection2(5) of the Act.III.THE UNFAIR LABOR PRACTICESThe IssuesAbout the middle of February 1964, the Union began a campaign to organizeRespondent's employees.Thereafter the Union's claim that it represented a majorityof the employees in an appropriate unit and its request for recognition were nothonored by Respondent.After that the Union also lost a Board-conducted electionfor representative status in connection with which it filed timely objections.Theobjections for the most part involved conduct which is the subject of the complaintherein and, as noted, have been consolidated in this one proceeding.The casepresents these basic issues to be determined:1.Whether Charles Linder, Jack Ike, and James Rogers were supervisors ascontended by the General Counsel or were merely rank-and-file employees with thetitle of leadman as contended by Respondent.23Besides the unfair labor practice matter, a hearing was ordered on the question ofwhether or not Respondent had interfered with the freedom of choice of the employees atthe collective-bargaining election conducted by the Board on May 12, 1964.2In this connection It should be noted that after a hearing on the matter,the RegionalDirector in his decision and direction of election dated April 10, 1964, made detailedfindings of fact as to the status of these Individuals and concluded that they were super-visors within the meaningof the Act. 470DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.Whether Respondent committed various acts of interference, restraint, andcoercion in violation of Section 8(a) (1) of the Act.3.Whether the suspension of various employees for wearing union stickers orinsigna was discriminatory within the meaning of Section 8(a)(3) of the Act.4.Whether the membership authorizations obtained by the Union were securedby means of coercion or fraud thus negating any obligation on the part of Respond-ent to recognize and bargain with the Union.The Supervisory Status of Linder, Rogers, and IkeSince the complaint attributes much of the alleged 8(a)(1) conduct to the threeabove-named alleged supervisors I shall first examine their status. In so doing, Ihave considered the testimony in the transcript of the representation hearing (whichwas made part of the record herein by stipulation of the parties) and hereby adoptby reference the factual findings of the Regional Director in connection therewithas accurately reflecting that testimony. In addition, I make the following findingsfrom the testimony adduced before me:1.According to the General Counsel's witnesses, both Rogers and Linder wereintroduced to them as foremen. Superintendent Wise denied introducing the two asforemen and with the aid of a leading question testified that he told new men thatthey would be taking orders from group leaders "under the supervision from theforemen and [himself]." 3This seems to me to be a bit too formal and legalistic tobelieve.I credit the General Counsel's version.2.On or about March 23, Wayne Lloyd was wearing a union sticker on the backof his shirt.Linder came by and seeing the sticker on Lloyd's back reached downand tore it off.Lloyd immediately "jumped up" and protested that the shirtbelonged to him and was not company property. Linder told him to go into hisoffice, that he would get Superintendent Wise and that the three of them would dis-cuss it. In the office Linder told Wise that he thought that someone had put the stickeron Lloyd's back without his realizing it.Lloyd pointed out that such was not thecase; that he had the sticker put on his back and that the shirt was not companyproperty, and that Linder had "no business tearing it off "Wise agreed with Lloydbut went on to say to him, "You shouldn't do this, Wayne. This is showing disloyaltyto the Company and to Chuck Linder. He is the man that got you the job, and youare showing disloyalty "3.According to Linder's own testimony, prior to the election Lloyd and anotheremployee, Holt, had taken their tools home (employees were required to furnishtheir own handtools) and Linder had requested that they bring them back. "Theyboth got rather cute about it."Linder got angry and told them that they werealways ribbing him about being a group leader and not a foreman so he was nowtelling them "as a boss" to bring in their tools by Monday.4The following Monday morning Linder asked Lloyd if he had brought in histools.Lloyd said he had not done so and Linder said "let's go."He looked aroundand seeing Holt said, "You can go, too, if you didn't bring them." They then wenttoWise's office where Wise asked if they had brought their tools.Lloyd said, "Idid not. I never need them.You told me to get them out of here. I did whatyou told me."Wise said, "Well, did Linder tell you to bring them back?" Lloydreplied, "Linder did but you didn't."Wise said, "That is all.You can go home"and added that the same went for Holt also.According to the testimony of Wise,he never gave Linder instructions to tell the two employees to bring back their tools.4.According to Rogers' testimony, about the beginning of the union organizingcampaign he was called into a conference of "mostly group leaders" by Wise inwhich they were told or instructed "to watch and see ... any effects" and to "watcheverything in general" regarding the union campaign.According to Rogers bothIke and Linder were at this meetingAccording to Linder's testimony he did notattend the meeting. I credit Rogers. It further appears from the testimony of Ikethat in addition to himself, Linder, and Rogers, Foremen Labig, Olshawsky, andMay were also present at this meeting.5.Linder testified that on a couple of occasions in mid-February when Holt andLloyd were out of work on the can line he sent them to Olshawsky to work andthat it was either do that or he "would have to send them home."8 Linder testified that he was introduced to new employees by name as their "groupleader."*According to Lloyd's testimony Linder gave them until Monday morning to bring intheir tools saying that "it would either be them by Monday morning or else." THE SHELBYMANUFACTURING COMPANY471Like the Regional Director, I find that the three men in question are supervisorswithin the meaning of the Act.The indicia in Linder's case are paiticularly per-suasive.His office, his introduction as foreman, and his direction of the employeesstrongly suggest a supervisor.Any doubts about his status are disspel]ed, I believe,by the disciplinary authority he exercised as is amply demonstrated in the record.As for the other two, the clincher with respect to them, it seems to me, is theirattendance at a meeting with supervisors (including Linder) in which the entiregroup was directed by Respondent to keep tabs on the union activity of the employeesN.L.R.B. v. Schill Steel Products, Inc.,340 F. 2d 568 (C A. 5) enfg. 144 NLRB 69.Interference, Restraint, and CoercionOn March 23, 1964, Respondent promulgated c and posted the followingregulation:NOTICEONRULES ON SOLICITATION AND DISTRIBUTION(1) THERE SHALL BE NO DISTRIBUTIONOF LITERATURE ON COMPANY PROPERTY;(2) THERE SHALL BE NO SOLICITATIONDURING WORKING HOURS.SHELBY MFG CO.MANAGEMENTWhile it is within Respondent's authority to ban solicitation or distribution ofliterature during working time, it is clearly not within its authority to enact the kindof blanket ban on the distribution of literature on company property which Respond-ent attempted to do.Minneapolis-Honeywell Regulator Company,139 NLRB 849;Stoddard-QuarkManufacturing Co.,138 NLRB 615,Walton M.aaufactiaing Com-pany,126 NLRB 697, enfd 289 F. 2d 177 (C.A. 5).The complaint alleged that pursuant to the above no-solicitation rule Respondent"attempted to prevent his employees from distributing union literature in nonwork-ing areas and on nonworking time."At the hearing, Respondent admitted thisallegation.On or about February 19, Group Leader Linder (whom I have found to have beena supervisor within the meaning of the Act) called the men of the punch-pressdepartment into his office one at a time to discuss the incipient organizing campaign.According to the testimony of Arthur Holt, prior to being called into the office byLinder the latter had asked Holt if he "went to the union meeting that night." InLinder's office later, Linder asked Holt if he had signed a union card, telling Holtthat one of his men had signed a union card and that if he found out whichemployee it was he would "run his ass out of the door."He further asked Holtwhat he knew about the Union in the shop.Wayne Lloyd testified that when he was called by Linder into the office he wastold that "they were having a little union trouble" and that Linder "knew he hadone man.that signed a card" but did not know who it was. Linder furtherstated that "he was going to find out and when he found out who had signed thecard, he was going to make sure to get rid of him."In his testimony Linder, although admitting that he called the employees into theoffice and spoke to them about the union campaign, denied any of the interrogationor making any of the threats attributed to him.On cross-examination when he wasasked if he had interrogated Holt in the office regarding hearing anything about theUnion he answered, "not that I recall. It has been quite a while ago."However,after seeing his statement he then testified that he had asked Holt ` if he had heardthe rumor of the Union...." Based upon Linder's equivocation and inconsistencyin histestimony and considering the conflict between his testimony and that ofRogers asto their attendance at the meeting in which Wise instructed them to lookout for thingsin connectionwith the union campaign, I am convinced and find thatthe General Counsel's version here is mote worthy of credence than is that of theRespondent's.About the time of Linder's interrogation of and threats to the punch-press employ-ees canlineForeman Olshawsky conducted a meeting of his employees in whichtheUnion was discussed.Thus Bob Wilson testified that on February 17, theemployees were assembled in Olshawsky's office about 7.30 in the morning where5 Rogers' testimony,which would lend the impression that the notice in question merelycodified "verbal rules" long in effect in the plant,was in direct conflict with Superin-tendent Wise's testimony that there had never been any regulations regarding distributionor solicitation because none had ever been needed before. 472DECISIONS OF NATIONAL LABOR RELATIONS BOARDOlshawsky told them that "he got it from the horse's mouth, and he wastalkingaboutWarner Burns (Respondent's vice presidentand general manager)that hewould put a padlock on the front door and all of (the employees) would be out ofa job."Strunk testified that Olshawskysaid,"If you get a union in here Warneris likely to put a padlock on the door. I know it for a fact."He also said that"There is a good chance for advancement in here.There is a lot of you guys that Iwould like to make group leaders." Sherry testified that Olshawsky had said, "therewill be a lot of you walking the streets if the Uniongets in "He alsosaid, "thereare a few of you here that could stand to be out of work, but the majority of you,I know for certain you can't be out of work." The meeting ended with Olshawsky'sadmonition to "get back to work and take a deep thought on it."While admitting that he had called the meetingin questionand talked to theemployees about the Union, Oishawsky was very definite in his denial of the fore-going testimony.Yet in his statement to the Board agent he had said he could notremember whether he had made any statement to the employees at thismeeting tothe effect that the Company "could put a padlock on the doors and close the plantdown if the Union got in."He also admitted on cross-examination that he had toldthe employees he had had experience in a union having worked in one for 10 years.He also admitted that he had told them that if the Union came in "it could causeconfusionand that might cause the Company to close the plant."Again I feel andfind that the General Counsel's versionhere more accurately reflects what was saidat this meeting.James Strunk testified that sometime in March Group Leader Rogers had toldhim, "We know you are a hard pusher for the Union.We are going to push you outthe door."A couple of weeks later when Rogers started across the street to plantNo. 1, Strunk gave him a quarter to bring backa packageof cigarettes from thecigarettemachine.Rogers took the quarter and said, "You know, if youguys get aunion inthere, you won't be able to do that. They will take the pop machine, cokemachine, and cigarette machine out of here." Strunk also testified that prior to hisleaving the employment of Respondent on April 13, 1964, Rogers told him, "Youguys will never be satisfied unless you get that damnunionin here andget thiswork taken out." In the same conversation Rogers also said, "If the union goes in,Copeland would take all the work out of here.and the machines,equipment andstuff."According to Bob Wilson's testimony Rogers told him that he had beentalking to a Copeland truckdriver who had told him that if Respondent was shutdown for 1 day because of the Union "Copeland would take over, take all themachinery.." 6Rogers went on to say that "this is just hearsay . . . just some-thing I heard, so it is just a rumor."Denny Wilson testified that on May 8, 1964, some Copeland officialsincludingthe president were looking over the equipment together with Warner Burns, Respond-ent's vice president and general manager.Later that day Foreman Olshawsky saidtoWilson, "Did you see those wheels out in the shop?" Wilson said, "Yes." Olshaw-sky said, "Theyare goingto take this stuff out of here, if the Union gets in."Both Rogers and Olshawsky denied telling employees that Copeland would taketheir work or machinery out if the Union won the election.However Rogers testi-fied that during the union campaign five or six Copeland officials had come to theplant and made a plantwide inspection.According to Rogers they had "come in tosee what (Respondent) was doing to get the rust out."On cross-examination whenRogers was asked if he had discussed with the employees the reason for the Cope-land officials being in the plant on this occasion he testified that he "might havesaid that they was in on the rust."He was then asked if he had heard any rumorsthat they were in the plant for the purpose of determining what to do with theirwork in the event the Union won the election.Rogers answered,"No."On furthercross-examination, however, he admitted that he had heard such a rumor andexplained that his source was a Copeland truckdriver and that he had told BobWilson about it!Again I credit the General Counsel's version here.Rogers'testi-mony was tooinconsistentto be convincing.In December 1963, according to Bob Wilson'sundeniedand credited testimony,he had made a request to management on behalf of the entirecan line for a wageincrease.At this time it was pointed out to him that the Company did not "giveraises likethat, they give it on the merit system, individually... "After some dis-cussionthe Company agreed to grant raises to about 10 of the canline employees.The next morning Wilson and Warner Burns had furtherdiscussionabout the matterin the presence of ForemanOlshawsky.At this timeBurns expounded further on6The majority of the can line work was done for Copeland by Respondent withmachinery owned by Copeland. THE SHELBY MANUFACTURING COMPANY473the matter, telling Wilson that it was against company policy to givegeneral increases;that some of the employees "didn't deserve a raise ... and some needed more andsome didn't,so that is why they should do it individually."Notwithstanding this stated policy of the Company's, on June 1, while objectionsto the results of the election which had been held on May 12, were still pending,Respondent granted its employees a general wage increase.At the same timeRespondent also announced that it was assuming the entire cost of the employees'insurance plan which up to then had apparently been on a contributory basis.TheGeneral Counsel contends that these benefits were given by Respondent as a rewardto the employees for having rejected the Union and as a further inducement to voteagainst theUnion should the opportunity arise. In the circumstances of this,case, I agree with the General Counsel.Paramount TextileMachinery Co , 97NLRB 691, 693;Northwest Engineering Company,148 NLRB 1136.The foregoing evidence clearly shows that Respondent repeatedly interfered with,restrained, and coerced its employees in the exercise of rights guaranteed them inthe Act.Of the foregoing conduct I specifically find that by the following Respond-ent violated Section 8 (a)( I) of the Act:1.Itspromulgation and enforcement of the no-solicitation and no-distributionrule.2.Linden's interrogation of Holt about attendinga union meetingand aboutsigning aunion card.3.Linder's threat to the employees to discharge the card signer.4.Olshawsky's threats that if the Union came in Respondent would padlock thedoor and the employees would be out of a job or "walking the streets."5. I also find that in the same comments above, Olshawsky's statement that therewere a lot of the employees that he "would like to make group leaders" was, in thecontextmade, a thinly veiled promise of promotion as a reward for rejectingthe Union.6.Rogers' threats to Strunk of discharge, loss of workand loss of vendingmachines if the Unioncame in.7.Rogers' threats to Strunk and Bob Wilson that if the Union came in Copelandwould take out its machines and work.8.Olshawsky's threats to Denny Wilson that Copeland would takeits"stuff"away from Respondent if the Union came in.9.Respondent's granting of a general wage increase as found above and itsassumptionof the total costs of the employees' insurance program.In addition to the foregoing, there was introduced in evidence several documentsinvolving campaign communications from Respondent to the employees.The Gen-eral Counselcontendsthat these contain several promises of benefit and threats ofreprisals designed to influence the employees in their union activities and sympathieswhich not only interfered with the election but also violated Section 8(a)(1) of theAct.Since this evidence would only be cumulative and would add nothing to theproposed remedy and recommended order hereinI see no reasonto dispose of it.DiscriminationBeginningaboutMarch 23, several of the union supporters were given 3-daylayoffs forwearing union insignia in the plant.For the mostpart these insigniawere stickers 31/2 inches in diameter's bearingthe inscription:FOR PROTECTIONAND SECURITYJOIN AND VOTE UAWThe individual circumstances of these disciplinary actions were essentially thesame.The employees were told to either take off the stickers or punchout.At notime were they given any explanation for the action other than that the wearing ofstickers was prohibited.8Most of them received letters from the Companyexplain-7All except Bob Wilson,Robert Ervin and James Strunk wore a single sticker.Strunkwore at least a dozen on one occasion and Wilson and Ervin on one occasion woreautomobile bumper stickers pasted across their shoulders.s In this connection the following notice dated March 30, 1964, was posted by theCompany:NOTICENO EMPLOYEE WILL BE ALLOWED TO DISPLAY, ON HIS PERSONOUTSIDE ADVERTISING MATERIAL OF ANY KIND.SHELBY MFG. CO.MANAGEMENT 474DECISIONS OF NATIONAL LABOR RELATIONS BOARDing only that their suspensions were "for insubordination and violation of companyrules."Respondent's evidence regarding the union stickers was that the stickers had beenpasted "on the coke machine, candy machine, timeclock, tow motor, Chuck Linder'sofficewindow, restroom, and the back door, and on some of the parts [Respondent]was running"; that they took quite a while to tear down, were gummy, fell on thefloor and presented a housekeeping problem.As for the wearing of the stickers,,itpresented a safety hazard in that men running presses "kept turning around to seewhat was happening" and gave rise to "horseplay" in that some employees wouldstick them on others.Except for the occasion when Strunk apparently wore as many stickers as hisclothing would accommodate I reject Respondent's evidence as supplying a validdefense to the suspension in question.`)The right of employees to wear union insignaon the job has been approved by the Supreme CourtRepublic Aviation Corporationv.N.L.R.B.,324 U.S. 793, at 803.As pointed out by the Trial Examiner inStandardFittings Co., et al.,133 NLRB 928, 941:Absent special circumstances, the Board and the courts have long recognizedthe right of employees to wear union insignia or other insignia related to con-certed activities while at work.0Here, except for vague generalities, Respondent has made no showing of anyspecial circumstances that would warrant the curtailment of the employees' right towear union insigna at work.No incidents of horseplay were shown, nor does itappear that production was adversely affected. Indeed, it was admitted that despitethe alleged inconvenience the stickers caused, Respondent "still got out (its) produc-tion."Moreover, as pointed out by the General Counsel, neither "did Respond-ent consider this to be of sufficient importance" to warrant explaining to the em-ployees the reason "why it was ordering to give up a protected right."MayrathCompany,132 NLRB 1628.Accordingly, I find that all of the suspensions except the one given to Strunk onthe occasion that he had covered himself with stickers were discriminatory withinthe meaning of Section 8(a)(3) of the ActThus Respondent is liable for one 3-daysuspension of Gary Campbell, Harry F. Clark, Arthur Holt, Leonard M. Sherry,Wayne Lloyd, Jr., Charles E. White and Denny L Wilson; and is further liable fortwo 3-day suspensions of James D Strunk, Robert J Ervin and Bob G Wilson.10In this connection I also find that in the circumstances herein, Respondent's noticeofMarch 30 forbidding the display of any advertising material of any kind on hisperson is illegal on its face and violates Section 8(a)(1) of the Act.The Alleged Refusal to BargainBy letter dated February 27, 1964, the Union wrote to Respondent claiming torepresent "a majority of the production and maintenance employees" of Respondentand requesting recognition and the institution of collective-bargaining negotiations.At this time there were 73 employees in the baigaining unit 11 from v hom theUnion had secured 40 authorization cards.By letter dated March 5, 1964, Respondent replied to the Union's request in partas follows:It is our opinion that your union does not represent a majority of the employ-eeswithin the bargaining unit described in your letter, and consequently wemust refuse to recognize your union based on the mere claim of majoritystatus as set forth in your letter.It is my suggestion that you prove your claim by filing a petition with theNational Labor Relations Board in order that they can determine what is anappropriate bargaining unit and whether or not your union in fact does repre-sent a majority of our employees in an appropriate bargaining unit. Be assuredthat I will be glad to cooperate with the National Labor Relations Board in theprocessing of any petition that you might file with them.e Conceivably Strunk's exhibitionism may have caused machine operators to look aroundat him and thus endanger their operations.to The fact that Bob Wilson and Ervin wore bumper stickers on their back on oneoccasion does not militate against this finding since the right to wear union insigniaisnot affected by the nature of the insignia.Fabri-Tek Incorporated,148 NLRB 1623.uThe appropriate unit is (as stipulated at the hearing) "All production and main-tenance employees including regular part-time employees employed at the Employer'sNo. 1, No. 2, and No. 3 plants in Sidney,Ohio, but excluding office clerical employees andall professional employees,guards and supervisors as defined in the Act." THE SHELBY MANUFACTURING COMPANY475In defending its position in not recognizing the Union,Respondent'smain con-tention isthatthe Union'smajority at the time of its request had been obtained byfraud,coercion,and misrepresentation and that as a matter of law was not a validor uncoercedmajority withinthe contemplationof the Act.In this connection,Respondent first attacksthe form ofthe authorizationcard used by the Union. Thepertinent aspects of the card are as follows:On one side the card in heavy blockprint on top is entitled:AUTHORIZATION TO UAWThen the card shows a blank space for the applicant's name with the wording inlower case lettering:I.... authorizethe UAWto represent me in collective bargaining,On the bottom of the card it is stated in lower case lettering that:This card is for use in support of the demand ofUAW-AFL-CIOfor recognition,or for an NLRB electionOn the opposite side of the card in the center at the top in heavy block letteringthe same size as was used in the wording"authorizationtoUAW" onthe other sideof the card are the words:SECRET BALLOT ELECTIONDirectly underneath this in the same lower case lettering as appears on the oppositeside of the card it reads:This card will be filed with the National Labor Relations Board to secure asecretballotelection conducted by representatives of the United StatesGovernment.Underneath this in the same heavy block lettering as described above the card states:THIS CARD IS CONFIDENTIALThereunder, in block lettering somewhat smaller than the foregoing, appears thefollowing :You have the support of one of the world's largest and strongest unions .. .UAW-AFL-CIO.At least six of those who signed cards 12 testified without the suggestion of leadingquestions that when they were solicited to sign they were told that the purpose ofthe cards was to get an election.CharlesWhite, who solicited about half of thetotal authorizations, testified that he told some of those he solicited that their purpose.,was to get a secret election." In connection with this admission, however, heinsisted that he also told all of those he solicited that the purpose of the cards "wasfor union representation."Bob Wilson, who was responsible for most of the otherauthorizations secured by the Union, testified almost uniformly that what he toldthose he was soliciting was, "to read this card, sign it if he wanted to, because wewere going to try and get a union in......Several witnesses testified that the talk all over the plant during the campaign wasabout having an election.This was confirmed in White's testimony when he testifiedthat "The boys all knew what it was for. It was ... to have an election."White wasthen asked, "So, your testimony is that all the boys knew there would have to be asecret election before there could be representation by the Union?"He replied,"They knew it. It was on the card." In view of the foregoing evidence and con-sidering that the cards unequivocally stated thatThis cardwillbe filed with the National Labor Relations Boardto secure asecret ballot electionconducted by representatives of the United States Govern-ment. [Emphasis supplied.]I find that in the circumstances here it cannot be said that a majority of the employeeshad selected the Union to represent them as their bargaining agent.The casesrelied upon by the General Counsel are all distinguishable on the facts includingAero Corporation,149 NLRB 1283 which the General Counsel represents as involv-ing a card identical to the one here in issue.The cards are substantially identical,on the face or signature sides.But on the reverse side theAerocard, so far as therecord shows, contained no commitment that it was to be filed for the purpose of"The six wereForrest King, August Hosack, Gary Baker, CharlesE. Hall,Edward L.Harmon,and Thomas Ike. 476DECISIONS OF NATIONAL LABOR RELATIONS BOARDobtaining a Board-conductedelection.Moreover,it is this commitment(lacking inall the othercases reliedon by the General Counsel) which distinguishes this casefrom the cases cited by him and which makes them inapposite.The General Counsel points to the fact that several card signers who testified thatthey were told that the purpose of the cards was to get an election, attended unionmeetings after they had signed the cards.This, he contends, shows that it was theirintentionto join the Union when they signed and that their authorizations shouldbe relied upon in determining the question of majority. It is conceivable, however,that these people attended the union meetings to find out more about the Union 13so as to know how to vote in the election promised by the union solicitors and theunion carditself.In a similar vein the General Counsel also points to evidence showing that oneor two of the foregoing people conducted themselves in a manner appearing to beinconsistentwith their testimony.Thus it appears that Forrest King, when hesigned a card at his house in the evening at the request of Bob Wilson (who wasaccompanied by James Strunk at the time) thereafter accompanied Wilson andStrunk in their union calls on other employees that evening.According to Wilson'stestimonyKing asked them if he could join them.According to King's testimony,they asked him to accompany them and while he had no desire to do so he wasafraid to refuse them.Accordingly he made an excuse that he was unable to gojust then.They indicated that they would return for him which they did. Based uponmy observation of the witnesses involved here, I have no hesitation in creditingKing.14IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe unfair labor practices of the Respondent set forth above, occurring in con-nection with the operations of the Respondent described in section I, have a close,intimate, and substantial relation to trade, traffic, and commerce among the severalStates and tend to lead to labor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in unfair labor practices violativeof Section 8(a)(1) and (3) of the Act, I shall recommend below that it cease anddesist therefrom and take certain affirmative action designed to effectuate the policiesof the Act.Having found that Respondent discriminated against various employees by dis-charging them, I will recommend that the Respondent be ordered to make each wholefor any lossof earningshe may have suffered because of the discrimination againsthim by payment to him of a sum of money equal to the amount of wages he wouldhave earned from the date of the discrimination to the date of the offer of reinstate-ment together with interest thereon at the rate of 6 percent per annum, and thatthe loss of pay and interest be computed in accordance with the formula andmethod prescribed by the Board in FW. Woolworth Company,90 NLRB 289, andIsisPlumbing & Heating Co.,138NLRB 716, to which the parties hereto areexpressly referred.The unfair labor practices committed by Respondent strike at the heart of therights guaranteedemployees by Section 7 of the Act 15 The inference is warrantedthat Respondentmaintainsan attitude of opposition to the purpose of the Act withrespect to the protection of employee rights in general. It will, accordingly, berecommended that Respondent cease and desist from infringing in any manner uponthe rightsguaranteedin Section 7 of the Act.1619At least one so testified.14 In this connection I want to set forth my impression of Wilson.He was a huskywell-built young man, 26 years old, 6 feet 2 inches tall, weighing 190 pounds.He demon-strated a self-assurance almost bordering on arrogance and was the type who by personal-ity,demeanor, and physical stature could be expected to dominate the average person.It Is clear that he was looked upon as a leader In the union campaign(and otherwise)among his fellow employees and I do not doubt that this gave rise to some obsequiousnesson their part toward him and explains for me their protestations on the stand that he wastheir friend.16 N.L.R.B. v.Entwistle Mfg.Co., 120 F.2d 532(C.A. 4).1eMay Department Stores d/b/a Famous-Barr Company v. N L R.B.,326 U.S. 376;Bethlehem Steel Companyv.N.L.R.B.,120 F. 2d 641. TIDE SHELBY MANUFACTURING COMPANY477Having found that Respondent committed various acts of interference, restraint;and coercion which involved objections raised by the Union to the election whichwas conducted on May 14, 1964, I shall further recommend that the results of thatelection be setaside anda new electionordered.CONCLUSIONS OF LAWUpon the basis of the foregoing findings of fact and upon the entire record in thisproceeding, I make the following conclusions of law1.The Shelby Manufacturing Company, is, and has been at all material times,an employer within the meaning of Section 2(2) of the Act2. International Union, United Automobile, Aerospace, and Agricultural Imple-ment Workers of America, AFL-CIO, is and has been at all material times, a labororganization within the meaning of Section 2(5) of the Act3By discriminating against its employees as found above, the Respondent hasengaged in unfair labor practices within the meaning of Section 8(a)(3) of the Act.4.By interfering with, restraining, and coercing its employees in the exercise ofthe rights guaranteed them by Section 7 of the Act, as found above, Respondent hasengaged in unfair labor practices within the meaning of Section 8(a)(1) of the Act.5.The aforesaid unfair labor practices are untair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law and uponthe entire record in this proceeding, and pursuant to Section 10(c) of the NationalLabor Relations Act, as amended, I recommend that the Respondent, its agents,successors, and assigns, shall:1.Cease and desist from:(a)Discouraging membership of any of its employees in International Union,United Automobile, Aerospace, and Agricultural Implement Workers of America,AFL-CIO, or in any other labor organization of its employees by discharging, orin any other manner discriminating against any individual in regard to his hire, tenureof employment, of any term or condition of employment, except as authorized inSection 8(a)(3) of the Act.(b) Threatening loss of work, employment, economic benefits, or any otherreprisals because of their employees' union activities or sympathies.(c)Promulgating or enforcing illegal rules against the weaiing of union insignia,the distribution of union literature, or the making of solicitations on behalf of aunion.(d)Grantingor promisingits employees any benefits for the purpose of influencingthem in their exercise of rights guaranteed them in the Act.(e) Interrogating employees concerning their union membership, activities, orsympathies, in a manner constituting interference, restraint, or coercion within themeaning of Section 8(a) (1) of the Act.(f) In any other manner interfering with, restraining, or coercing its employeesin the exercise of the rights guaranteed to them in Section 7 of the Act, except tothe extent that such right may be affected by an agreement requiring membership ina labor organization as a condition of employment, as authorized in Section 8(a)(3)of the National Labor Relations Act, as amended by the Labor-Management Report-ing and Disclosure Act of 1959.2.Take the following affirmative action which I find will effectuate the policiesof the Act:(a)Make the employees listed on the Appendix hereof whole for any loss ofpay they may have suffered by reason of Respondent's discrimination against them,together with interest at the rate of 6 percent per annum, in the manner set forthin the sectionentitled "The Remedy."(b) Preserve and, upon request, make available to the Board and its agents, forexaminationand copying all payroll records, social security payment records, time-cards,personnelrecords and reports, and all other records necessary or useful todetermine the amount of backpay due under the terms of this Recommended Order.(c)Post at its plants in Sidney, Ohio, copies of the attached notice marked"Appendix." 17Copiesof said notice, to be furnished by the Regional Director for17 If this Recommended Order be adopted by the Board,thewords"aDecision andOrder"shall be substituted for the words"the Recommended Order of a Trial Examiner"In the notice.In the further event that the Board'sOrder be enforced by a decree of aUnited States Court of Appeals,the words"a Decree of the United States Court ofAppeals, Enforcing an Order" shall be substituted for the words"a Decision and Order " 478DECISIONS OF NATIONAL LABOR RELATIONS BOARDRegion 8, shall, after being duly signed by the Respondent's representative, be postedby the Respondent immediately upon receipt thereof, and be maintained by it for aperiod of 60 consecutive days thereof, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be takenby the Respondent to insure that said notices are not altered, defaced, or coveredby any other material.(d)Notify the said Regional Director, in writing, within 20 days from the dateof the receipt of this Decision and Recommended Order what steps the Respondenthas taken to comply herewith.18I also recommend that the election herein be set aside and a new election ordered.I further recommend that the complaint be dismissed as to the 8(a) (5) allegations.18 In the event that this Recommended Order be adopted by the Board, this provisionshall be modified to read: "Notify said Regional Director, in writing, within 10 days fromthe date of this Order, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TOALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify our employees that:WE WILL NOT discourage membership in or activities on behalf of Interna-tional Union, United Automobile, Aerospace, and Agricultural Implement Work-ers of America, AFL-CIO, or in any other labor organization of our employeesby discriminatorily discharging or in any other manner discriminating againstany individual in regard to his hire or tenure of employment or any term orcondition of employment, except as authorized in Section 8(a)(3) of the Act.WE WILL NOT threaten loss of work, employment, economic benefits or anyother reprisals because of our employees' union activities or sympathies.WE WILL NOT promulgate or enforce illegal rules against the wearing ofunion insignia, the distribution of union literature, or the making of solicitationson behalf of a union.WE WILL NOT grant or promise our employees any benefits for the purpose ofinfluencing them in the exercise of the rights guaranteed them in the Act.WE WILL NOT interrogate our employees concerning their union membership,activities,or sympathies, in a manner constituting interference, restraint, orcoercion within the meaning of Section 8(a)(1) of the Act.WE WILL NOT in any other manner interfere with, restrain, or coerce ouremployees in the exercise of their rights to self-organization, to form labororganizations, to join or assist the above-named or any other labor organizationto bargain collectively through representatives of their own choosing, or toengage in other concerted activities for the purpose of collective bargaining orother mutual aid or protection, or to refrain from any or all such activitiesexcept to the extent that such rights may be affected by an agreement requiringmembership in a labor organization as a condition of employment, as authorizedin Section 8(a) (3) of the Act.WE WILL make whole Gary Campbell, Harry F. Clark, Arthur Holt, LeonardM. Sherry, Wayne Lloyd, Jr., Charles E. White, Denny Wilson, James D. Strunk,Robert Ervin, and Bob G. Wilson, for any loss of earnings they may have suf-fered as a result of our discrimination against them.All our employees are free to become or remain, or refrain from becoming orremaining, members of the above-named or any other labor organization.THE SHELBY MANUFACTURING COMPANY,Employer.Dated------------------- By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliance with its provi-sions, they may communicate directly with the Board's Regional Office, 720 BulkleyBuilding, 1501 Euclid Avenue, Cleveland, Ohio, Telephone No. Main 1-4465.